FILED
                              NOT FOR PUBLICATION                           AUG 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAUL ESTRADA-ALVAREZ; et al.,                    No. 11-70556

               Petitioners,                      Agency Nos. A079-521-370
                                                             A079-521-371
  v.                                                         A079-521-372
                                                             A079-521-373
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Raul Estrada-Alvarez and family, natives and citizens of Mexico, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
791 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen based on ineffective assistance of counsel in connection with their

application for cancellation of removal, where petitioners failed to establish that

the actions of their former representatives may have affected their ability to

demonstrate exceptional and extremely unusual hardship to their qualifying

relatives. See id. at 793-94 (a petitioner must establish prejudice to prevail on an

ineffective assistance claim). Therefore, we need not address petitioners’

contention that they were entitled to equitable tolling of the filing limitations

applicable to their motion.

      To the extent petitioners moved to reopen to apply for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”), the BIA did

not abuse its discretion in denying their motion on the grounds that it was untimely

and numerically-barred, that petitioners failed to establish a material change in

circumstances in Mexico in order to qualify for a regulatory exception to the filing

limitations, and that petitioners failed to establish prima facie eligibility for CAT

relief. See 8 C.F.R. § 1003.2(c)(2), (c)(3)(ii); Delgado-Ortiz v. Holder, 600 F.3d
1148, 1151-52 (9th Cir. 2010).




                                            2                                       11-70556
      PETITION FOR REVIEW DENIED.

      Judge Berzon:

      I would instruct, prior to issuing a decision on the merits, that the parties

confer with the Ninth Circuit Mediation Office regarding whether they wish to

engage in mediation with respect to petitioners Elizabeth and Jesenia Estrada.




                                           3                                     11-70556